Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 1 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 2 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 3 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 4 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 5 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 6 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 7 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 8 of 17
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 9 of 17




           EXHIBIT A
            Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 10 of 17




                                  OPERATING AGREEMENT

                                                OF

                               ITERATIVE INSTINCT UGP, LLC

               THE UNDERSIGNED are executing this Operating Agreement (as amended
from time to time hereafter pursuant to its terms, this “Agreement”) as of this 31st day of May,
2016, for the purpose of forming a limited liability company (the “Company”) pursuant to the
provisions of the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq.
(the “Delaware Act”), and do hereby agree as follows:

              1. Name; Formation. The name of the Company shall be Iterative Instinct UGP,
LLC, or such other name as the Members may from time to time hereafter designate. The
Company was formed upon the execution and filing of a certificate of formation of the Company
with the Secretary of State of the State of Delaware setting forth the information required by
Section 18-201 of the Delaware Act.

               2. Definitions: In addition to terms otherwise defined herein, the following
terms have the meanings set forth below:

                      “Commitment” means, with respect to each Member, the
                amount as reflected on Schedule 1 hereto, as such Schedule 1 may
                be modified from time to time to reflect increases or decreases in a
                Member’s Commitment.

                       “Event of Withdrawal” means the death, retirement,
                resignation, expulsion, bankruptcy or dissolution of a Member or
                the occurrence of any other event that terminates the continued
                membership of a Member in the Company or any other event
                causing dissolution of the Company under Section 18-801 of the
                Delaware Act.

                        “Members” means Brandon Buchanan, Chris Dannen and
                all other Persons admitted as additional or substituted members
                pursuant to this Agreement, for so long as they remain Members.
                Reference to a “Member” means any one of the Members.

                        “Person” means an individual, a partnership, a corporation,
                a limited liability company, an associate, a joint stock company, a
                trust, a joint venture or unincorporated organization or a
                governmental entity or any dependent agency or political
                subdicision thereof.

                3. Purpose. The purpose of the Company shall be to serve as the general partner
of Iterative Instinct GP I, L.P. and to engage in any lawful business that may be engaged in by a
limited liability company organized under the Delaware Act, as such business activities may be
determined by the Members from time to time.


KE 41771874.2
         Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 11 of 17




               4. Offices.

                      (a) The principal office of the Company, and such additional offices as the
Members may determine to establish, shall be located at such place or places inside or outside
the State of Delaware as the Members may designate from time to time.

                       (b) The registered office of the Company in the State of Delaware is
located at 1209 Orange Street in the City of Wilmington, County of New Castle, 19801. The
registered agent of the Company for service of process at such address is The Corporation Trust
Company.

              5. Members. The name and business or residence address of each Member of
the Company are as set forth on Schedule I attached hereto, as the same may be amended from
time to time.

              6. Term. The Company shall continue until dissolved and terminated in
accordance with Section 14 of this Agreement.

               7. Management of the Company.

               (a)    The Members shall have the sole right to manage the business of the
Company and shall have all powers and rights necessary, appropriate or advisable to effectuate
and carry out the purposes and business of the Company.

               (b)     The Members may appoint such officers, who may but need not be
Members, to such terms and to perform such functions as the Members shall determine in their
sole discretion. The Members may appoint, employ or otherwise contract with such other
Persons for the transaction of the business of the Company or the performance of services for or
on behalf of the Company as the Members shall determine in their sole discretion. The Members
may delegate to any such officer or other Person such authority to act on behalf of the Company
as the Members may from time to time deem appropriate in their sole discretion.

                 (c)    When the taking of such action has been authorized by the Members, any
officer of the Company or any other Person specifically authorized by the Members, may
execute any contract or other agreement or document on behalf of the Company and may execute
and file on behalf of the Company with the Secretary of State of the State of Delaware any
certificates of amendment to the Company’s certificate of formation, one or more restated
certificates of formation and certificates of merger or consolidation and, upon the dissolution and
completion of winding up of the Company, at any time when there are fewer than two Members,
or as otherwise provided in the Delaware Act, a certificate of cancellation canceling the
Company’s certificate of formation.

               (d)     The Members shall serve until they resign, die, become incapacitated or
are removed. The affirmative vote or consent of all Members entitled to vote or consent shall be
required to take or approve any proposed action, make any determination or provide any consent.

              (e)    Meetings of the Members for the transaction of such business as may
properly come before such Members shall be held at such place, on such date and at such time as


                                                -2-
        Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 12 of 17




the Members shall determine. Notice shall be given at least 12 hours prior to any meeting of the
Members. Notice may be waived before or after a meeting or by attendance without protest at
such meeting. Notice may be by e-mail, hand, telephone, telecopy, overnight courier or the U.S.
mail and shall be deemed given when received. Members may participate in a meeting by means
of telephone and such participation shall constitute presence in person at such meeting, other
than for any requirement as to physical presence in a particular jurisdiction.

               (f)    Any action required or permitted to be taken by the Members at a meeting
may be taken without a meeting, without prior notice, and without a vote, provided that written
consents, setting forth all proposed actions to be taken at such meeting, are signed by all
Members. Every written consent shall bear the date and signature of each Member who signs
such consent.

               (g)    The Members may adopt such other procedures governing meetings and
the conduct of business as they shall deem appropriate.

                8. Capital Contributions. Each Member shall make capital contributions to the
capital of the Company in an amount up to such person’s Commitment. Capital contributions
shall be made pro rata among all Members on the basis of their respective Commitments by
contributing installments in cash when and as determined by the Members. Persons hereafter
admitted as Members of the Company shall have a Commitment and make such such
contributions of cash, property or services in an amount as shall be determined by the Members
at the time of each such admission.

               9. Assignments of Company Interest. No Member may sell, assign, pledge or
otherwise transfer or encumber any of its interest in the Company or any beneficial interest
therein (a “Transfer”) to any other Person without the prior written consent of the Members.
Any purported Transfer in violation of this Section 9 shall be null and void and shall not be
recognized by the Company.

                10. Withdrawal. No Member shall have the right to withdraw from the Company
except with the consent of the Members and upon such terms and conditions as may be
specifically agreed upon between the Members and the withdrawing Member. The provisions of
Section 12 with respect to distributions upon withdrawal are exclusive, and no Member shall be
entitled to claim any further or different distribution upon withdrawal under Section 18-604 of
the Delaware Act or otherwise.

               11. Additional Members. The Members shall have the sole right to admit
additional Members upon such terms and conditions, at such time or times, and for such capital
contributions as the Members shall in their sole discretion determine. In connection with any
such admission, the Members shall amend Schedule I hereof to reflect the name, address and
capital contribution of the additional Member.

              12. Distribution and Allocations.

              (a) Distributions. Distributions of cash or other assets of the Company shall be
made at such times and in such amounts as the Members may determine. Unless the Members
determine otherwise, distributions shall be made to (and profits and losses shall be allocated


                                              -3-
          Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 13 of 17




among) the Members pro rata based on the Members’ respective Commitments. Members who
withdraw from the Company shall be entitled to such a pro rata distribution relating to any
capital previously contributed and not withdrawn from the Company and the rights to such
distributions from the Company shall inure to the benefit of the withdrawing Members’ legal
representative and assigns.

                (b)   Allocations of Profits or Losses. Except as may be required by the
Internal Revenue Code of 1986, as amended, each item of income, gain, profit, loss, deduction or
credit to the Company shall be allocated among its Members in accordance with each Member’s
interest in the Company as determined for purposes of Section 12(a).

              13. Return of Capital. No Member shall have any liability for the return of any
Member’s capital contribution, which capital contribution shall be payable solely from the assets
of the Company at the absolute discretion of the Members, subject to the requirements of the
Delaware Act.

               14. Dissolution. Subject to the provisions of Section 15 of this Agreement, the
Company shall be dissolved and its affairs wound up and terminated upon the first to occur of
the following:

                       (a) The determination of all of the Members to dissolve the Company; or

                       (b) The occurrence of an Event of Withdrawal.

[No Member of the Company shall by reason of such membership have any right to use for
such Member’s personal benefit the name Iterative Instinct or any derivative thereof by
reason of such Member’s membership in the Company, whether before or after the
dissolution of the Company, it being understood and agreed that such name is the property
of and owned by [_______]]1.

               15. Continuation of the Company.           Notwithstanding the provisions of
Section 14(b) hereof, the occurrence of an Event of Withdrawal shall not dissolve the Company
if within ninety (90) days after the occurrence of such Event of Withdrawal, the business of the
Company is continued by the agreement of all remaining Members.

               16. Limitation on Liability. The debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities
of the Company, and no Member of the Company shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a Member. The failure of
the Company to observe any formalities or requirements relating to the exercise of its powers or
management of its business or affairs under this Agreement or the Delaware Act shall not be
grounds for imposing personal liability on any Member for liabilities of the Company.




1   i2: Confirm.



                                                 -4-
         Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 14 of 17




               17. Indemnification of Officers, Employees and Agents.

               (a) Each Person who was or is made a party or is threatened to be made a party to
or is otherwise involved in any action, suit or proceeding, whether civil, criminal, administrative
or investigative (hereinafter a “proceeding”) by reason of the fact that he or she is or was a
Member or an officer of the Company, or is or was serving at the request of the Company as a
manager, director, officer, employee or agent of another limited liability company or of a
corporation, partnership, joint venture, trust or other enterprise, including a service with respect
to an employee benefit plan (hereinafter an “indemnitee”), whether the basis of such a
proceeding is alleged action in an official capacity as an officer, employee or agent or in any
other capacity while serving as a manager, officer, employee or agent, shall be indemnified and
held harmless by the Company to the fullest extent authorized by the Delaware Act (including
indemnification for negligence, gross negligence and breach of fiduciary duty to the extent so
authorized), as the Delaware Act exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such law permitted the Company to provide prior to such
amendment), against all expense, liability and loss (including attorneys’ fees, judgments, fines,
excise taxes, or penalties and amounts paid in settlement) reasonably incurred or suffered by
such indemnitee in connection therewith.

                 (b)    The right to indemnification conferred in Section 17(a) shall include the
right to be advanced and be paid by the Company the expenses (including attorneys’ fees)
incurred in defending any proceeding in advance of its final disposition. The rights of
indemnification in paragraphs (a) and (b) of this Section 17 shall be contract rights and such
rights shall continue as to an indemnitee who has ceased to be an officer, employee or agent and
shall inure to the benefit of the indemnitee’s heirs, executors and administrators.

               (c)     The rights to indemnification and to the advancement of expenses
conferred in this Section 17 shall not be exclusive of any other right that any Person may have or
hereafter acquire under any statute, agreement, vote of the Members or otherwise.

                 (d)     The Company may maintain insurance, at its expense, to protect itself and
any officer, employee or agent of the Company or another limited liability company, corporation,
partnership, joint venture, trust or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such expense,
liability or loss under the Delaware Act.

               (e)    The Company may, to the extent authorized from time to time by the
Members, grant rights to indemnification and to advancement of expenses to any employee or
agent of the Company to the fullest extent of the provisions of this Section 17 with respect to the
indemnification and advancement of expenses of officers of the Company.

              18. Amendments. This Agreement may be amended only upon the written
consent of the Members, provided that no such amendment shall increase any Member’s
obligation to make contributions to the capital of the Company without the consent of each
Member adversely affected thereby.




                                                -5-
         Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 15 of 17




                19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the conflict of law rules
thereof, and, to the maximum extent possible, in such manner as to comply with all the terms and
conditions of the Delaware Act. If it is determined by a court of competent jurisdiction that any
provision of this Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

               20. Singular; Plural; Gender. Wherever from the context it appears appropriate,
each term stated in either the singular or the plural shall include the singular and the plural, and
pronouns stated in either the masculine, the feminine or the neuter gender shall include the
masculine, feminine and neuter.

               21. No Third Party Beneficiaries. No Person (including creditors of the
Company) that is not a party hereto shall have any rights or obligations pursuant to this
Agreement. The provisions of this Agreement are intended to benefit the Members of the
Company and, to the maximum extent not prohibited by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company. In no event shall any provision of this
Agreement be enforceable for the benefit of any Person other than the Members of the Company
and their respective successors and assigns.

               22.     Counterparts. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one party, but all of
such counterparts together shall constitute one agreement, and to the extent such agreement or
instrument is signed and delivered by means of a facsimile machine or other electronic
transmission, it will be treated in all manner and respects as an original agreement or instrument
and will be considered to have the same binding legal effect as if it were the original signed
version thereof delivered in person.

                                            *    *    *




                                                -6-
Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 16 of 17
    Case 1:21-cv-02319-PAE Document 5 Filed 03/17/21 Page 17 of 17




                                  SCHEDULE I

                   Name and
                    Address                    Commitment
Brandon Buchanan                               $25,000.00
c/o Iterative Instinct UGP, LLC
15 Broad Street, #1601
New York, NY 10005
Chris Dannen                                   $25,000.00
c/o Iterative Instinct UGP, LLC
15 Broad Street, #1601
New York, NY 10005
TOTAL                                          $50,000.00
